DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, 14, & 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,633,455 (Quate).
Regarding claim 1, Quate. disclose an apparatus, comprising: a substrate comprising a cantilever (fig. 9, element 90); a bottom electrode on the substrate (fig. 9, element 93); a bottom piezoelectric transducer on the bottom electrode such that the bottom electrode is between the substrate and the bottom piezoelectric transducer (fig. 9, element 94); a middle electrode on the bottom piezoelectric transducer such that the bottom piezoelectric transducer is between the bottom electrode and the middle electrode (fig. 9, element 95); a top piezoelectric transducer on the middle electrode such that the middle electrode is between the bottom piezoelectric transducer and the top piezoelectric transducer (fig. 9, element 96); and a top electrode on the top piezoelectric transducer, such that the top piezoelectric transducer is between the middle electrode and the top electrode (fig. 9, element 97).
Regarding claim 2, Quate disclose the apparatus of claim 1, wherein the substrate comprises a silicon-on-insulator substrate comprising: a device layer (fig. 6A, element 400); an SiO2 buried oxide layer (fig. 6A, element 401); and a handle layer (fig. 6A, element 402).
Regarding claim 6, Quate disclose the apparatus of claim 1, further comprising an SiO2 isolation layer between the substrate and the bottom electrode (fig. 9, element 92).
Regarding claim 7, Quate disclose the apparatus of claim 1, wherein the apparatus comprises a cantilever for atomic force microscopy (‘cantilever array according to this invention can be used in the contact mode, the non-contact mode, or the "jumping" or "tapping" mode. In the contact mode, which is described in U.S. Pat. No. 4,724,318 to Binnig, the cantilever tip is scanned across the surface of the sample and responds to the repulsive interatomic force, which causes the cantilever to deflect as is passes over topographical features of the sample surface.’).
Regarding claim 8, Quate discloses the apparatus of claim 7, wherein: the substrate and the middle electrode are connected to ground (‘By techniques well known in the art, electrical contacts are attached to bottom electrode halves 93A and 93B, middle electrode 95, and top electrode halves 97A and 97B.’); the top electrode is connected to a driver, wherein the driver is configured to provide an actuation signal to the top electrode to cause the cantilever to vibrate (‘By techniques well known in the art, electrical contacts are attached to bottom electrode halves 93A and 93B, middle electrode 95, and top electrode halves 97A and 97B. By applying selected voltages to the electrodes, piezoelectric layers 94 and 96 are caused to expand or contract, thereby causing cantilever 90 to bend upwards or downwards.’); and the bottom electrode is connected to a readout circuit, wherein the readout circuit is configured to detect an electrical signal on the bottom electrode that is relative to a vibration amplitude of the cantilever (‘Conversely, a bending movement in cantilever 90 will also cause a voltage to appear across the electrodes.’).
Regarding claim 9, Quate discloses a method of making a cantilever assembly, the method comprising: forming a cantilever on a substrate (‘In the fabrication of cantilever 90, tip 92A is formed in silicon substrate 91 in the manner described above in connection with FIGS. 6B-6D.’); forming a bottom electrode on the cantilever (‘After SiO.sub.2 layer 92 is grown, a Au/Cr alloy is deposited by evaporation to form bottom electrode 93.’); forming a bottom piezoelectric transducer on the bottom electrode such that the bottom electrode is between the substrate and the bottom piezoelectric transducer (‘Next, a ZnO film is deposited by Rf sputtering of ZnO in a 100%-O2 plasma in a strong magnetron sputtering system.’); forming a middle electrode on the bottom piezoelectric transducer such that the bottom piezoelectric transducer is between the bottom electrode and the middle electrode (‘In a similar manner, Au/Cr is deposited by evaporation to form middle electrode 95 and top electrode 97’); forming a top piezoelectric transducer on the middle electrode such that the middle electrode is between the bottom piezoelectric transducer and the top piezoelectric transducer (‘and ZnO is sputter deposited to form top piezoelectric layer 96.’); and forming a top electrode on the top piezoelectric transducer such that the top piezoelectric transducer is between the middle electrode and the top electrode (‘In a similar manner, Au/Cr is deposited by evaporation to form middle electrode 95 and top electrode 97’).
Regarding claim 14, Quate discloses the method of claim 9, further comprising: connecting the substrate and the middle electrode to ground; providing an actuation signal to the top electrode to cause the cantilever to oscillate; and detecting an electrical signal on the bottom electrode that is relative to a vibration amplitude of the cantilever while the actuation signal is provided to the top electrode and the cantilever is moved over a surface (‘By techniques well known in the art, electrical contacts are attached to bottom electrode halves 93A and 93B, middle electrode 95, and top electrode halves 97A and 97B.  By applying selected voltages to the electrodes, piezoelectric layers 94 and 96 are caused to expand or contract, thereby causing cantilever 90 to bend upwards or downwards.  … Conversely, a bending movement in cantilever 90 will also cause a voltage to appear across the electrodes.’).
Regarding claim 21, Quate discloses an apparatus, comprising: a cantilever (fig. 9, element 90); a first two-layer piezoelectric transducer stack on the cantilever comprising a first bottom electrode on the cantilever, a first bottom piezoelectric transducer on the first bottom electrode such that the first bottom electrode is between the cantilever and the first bottom piezoelectric transducer, a first middle electrode on the first bottom piezoelectric transducer such that the first bottom piezoelectric transducer is between the first bottom electrode and the first middle electrode, a first top piezoelectric transducer on the first middle electrode such that the first middle electrode is between the first bottom piezoelectric transducer and the first top piezoelectric transducer, and a first top electrode on the first top piezoelectric transducer such that the first top piezoelectric transducer is between the first middle electrode and the first top electrode (fig. 9B, elements 93A, 94, 95, 96, & 97A); and a second two-layer piezoelectric transducer stack on the cantilever comprising a second bottom electrode on the cantilever, a second bottom piezoelectric transducer on the second bottom electrode such that the second bottom electrode is between the cantilever and the second bottom piezoelectric transducer, a second middle electrode on the second bottom piezoelectric transducer such that the second bottom piezoelectric transducer is between the second bottom electrode and the second middle electrode, a second top piezoelectric transducer on the second middle electrode such that the second middle electrode is between the second bottom piezoelectric transducer and the second top piezoelectric transducer, and a second top electrode on the second top piezoelectric transducer such that the second top piezoelectric transducer is between the second middle electrode and the second top electrode (fig. 9B, elements 93B, 94, 95, 96, & 97B).
Regarding claim 22, Quate discloses the apparatus of claim 21, wherein: the first two-layer piezoelectric transducer stack is connected to a driver, wherein the driver is configured to provide an actuation signal to the first two-layer piezoelectric transducer stack to cause the cantilever to vibrate (‘For example, one pair of electrodes (say electrodes 93A and 97A) may be used to cause cantilever 90 to vibrate, if the device is operated in the non-contact or tapping modes (described below).’); and the second two-layer piezoelectric transducer stack is connected to a readout circuit, wherein the readout circuit is configured to detect an electrical signal on the second two-layer piezoelectric transducer stack that is relative to a vibration amplitude of the cantilever (‘The other pair of electrodes may be used simultaneously to detect the flexure of cantilever 90.’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,633,455 (Quate).
Regarding claim 10, Quate discloses the method of claim 9, further comprising growing a thermal oxide layer on a silicon-on-insulator substrate to form the substrate, wherein the thermal oxide layer isolates the substrate from the bottom electrode (‘Next, thermal SiO2 layer 92 is grown on the top surface of substrate 91.’).  Quate does not disclose the silicon-on-insulator substrate including a doped p-type device layer.  However, Quate does disclose doping silicon substrates to form piezoelectric resistors for force detection (‘Cantilever 12A includes a layer 16 of intrinsic silicon as well as a layer 17, which consists of silicon doped with arsenic or boron to form a photoresistor 18. … To detect the deflection of cantilever 12A, a voltage difference is applied to terminals 21A and 21B, and variations in the resistance of piezoresistor 18 are detected.’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the embodiment of fig. 9 of Quate to include the piezo-resistor of the embodiment of fig. 3 in order to provide a way to detect the deflection of the cantilever.
Regarding claim 15, Quate discloses a method of atomic force microscopy, the method comprising: providing an actuation signal to a top electrode to cause a cantilever to vibrate (‘For example, one pair of electrodes (say electrodes 93A and 97A) may be used to cause cantilever 90 to vibrate, if the device is operated in the non-contact or tapping modes (described below).’), wherein the cantilever comprises: a substrate, a bottom electrode on the substrate, a bottom piezoelectric transducer on the bottom electrode such that the bottom electrode is between the substrate and the bottom piezoelectric transducer, a middle electrode on the bottom piezoelectric transducer such that the bottom piezoelectric transducer is between the bottom electrode and the middle electrode, a top piezoelectric transducer on the middle electrode such that the middle electrode is between the bottom piezoelectric transducer and the top piezoelectric transducer, and the top electrode on the top piezoelectric transducer such that the top piezoelectric transducer is between the middle electrode and the top electrode (fig. 9, as a whole, see also rejection of claim 1), and detecting an electrical signal on the bottom electrode that is relative to a vibration amplitude of the cantilever while the actuation signal is provided to the top electrode and the cantilever is moved over a surface (‘The other pair of electrodes may be used simultaneously to detect the flexure of cantilever 90.’).
Quate does not disclose grounding the substrate and middle electrode.  However, as will be known to a person having ordinary skill in the art the middle electrode of a bimorph is typically connected to ground, and grounding the cantilever will prevent any charge build up on the oxide layer.
Regarding claim 16, Quate discloses the method of claim 15, wherein the substrate comprises a silicon-on-insulator substrate comprising: a device layer (fig. 6A, element 400); an SiO2 buried oxide layer (fig. 6A, element 401); and a handle layer (fig. 6A, element 402).
Regarding claim 20, Quate discloses the method of claim 15, wherein the cantilever further comprises an SiO2 isolation layer between the substrate and the bottom electrode (fig. 9, element 92).
Regarding claims 3, 11, and 17, Quate discloses the prior art of record except it is silent as to whether the layers have the specified thicknesses.  However, electrodes with thicknesses of 200nm and 1 micron are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to choose these thicknesses if they were optimal for the desired application, as applicant has not disclosed that these values are critical, and it does not appear that these values solve any particular problem.  Similiarly, piezoelectric transducer of thickness 1 micron are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to choose these thicknesses if they were optimal for the desired application, as applicant has not disclosed that these values are critical, and it does not appear that these values solve any particular problem.
Regarding claims 4, 12, and 18, Quate discloses the claimed invention except for the electrodes being comprised of platinum, molybdenum, and aluminum.  However, all of those materials are commonly used for electrodes in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use those specific materials if they were optimal for the desired application, as applicant has not disclosed that this particular combination of electrode materials solves any particular problem.
Claim(s) 1, 3-4, 7-9, 11-12, 14-15, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,537,863 (Fujiu et al.).
Regarding claim 1, Fujiu et al. disclose an apparatus, comprising: a substrate comprising a cantilever (fig. 4-7, element 4); a bottom electrode on the substrate (fig. 4-7, element 5); a bottom piezoelectric transducer on the bottom electrode such that the bottom electrode is between the substrate and the bottom piezoelectric transducer (fig.4-7, element 6); a middle electrode on the bottom piezoelectric transducer such that the bottom piezoelectric transducer is between the bottom electrode and the middle electrode (fig. 4-7, elements 7 & 9); a top piezoelectric transducer on the middle electrode such that the middle electrode is between the bottom piezoelectric transducer and the top piezoelectric transducer (fig. 4-7, element 10); and a top electrode on the top piezoelectric transducer (fig. 4-7, element 11), such that the top piezoelectric transducer is between the middle electrode and the top electrode (fig. 4-7, as a whole).
The claimed invention differs from Fujiu et al. in using a single middle electrode, whereas Fujiu et al. disclose two middle electrodes separated by an insulator layer (layer 8).  The stated purpose of the insulator layer is electrical isolation of the two middle electrodes (‘The plate further comprises a first insulator layer disposed between the second electrode of the self vibrator and the third electrode of the self strain detector, in order to electrically separate the second electrode from the third electrode.’).  It is obvious to eliminate an element if it’s function is not desired (MPEP 2144.04) and electrical isolation is not necessary for applicant’s invention since both are connected to ground.
Regarding claim 7, Fujiu discloses the apparatus of claim 1, wherein the apparatus comprises a cantilever for atomic force microscopy (‘The present invention relates to a scanning probe microscope. More particularly, the invention relates to an atomic force microscope (AFM), which is among scanning probe microscopes, and to a cantilever used therein.’).
Regarding claim 8, Fujiu discloses the apparatus of claim 7, wherein: the middle electrodes are connected to ground (‘Lead pin 109 and lead pin 107 are connected to the ground.’); the top electrode is connected to a driver (‘Lead pin 111 is connected to a drive power supply not shown.’), wherein the driver is configured to provide an actuation signal to the top electrode to cause the cantilever to vibrate (‘The platinum electrode 9, PZT layer 10 and platinum electrode 11 function as an actuator for vibrating the cantilever.’); and the bottom electrode is connected to a readout circuit (‘Lead pin 105 is connected to a signal processing unit not shown.’), wherein the readout circuit is configured to detect an electrical signal on the bottom electrode that is relative to a vibration amplitude of the cantilever (‘The platinum electrode 5, PZT layer 6, and platinum electrode 7 function as a displacement sensor for detecting a displacement of the cantilever.’).
Fujiu et al. does not disclose grounding the substrate but it would have been obvious to a person having ordinary skill in the art at the time the application was filed to ground the substrate to prevent charge up.
Regarding claim 9, Fujui et al. discloses a method of making a cantilever assembly, the method comprising: forming a cantilever on a substrate (‘The cantilever is produced using the method shown in FIG. 1 thru FIG. 4.’); forming a bottom electrode on the cantilever (‘Further, a platinum electrode 5 is formed on the silicon nitride layer 4 using the photolithography technology.’); forming a bottom piezoelectric transducer on the bottom electrode such that the bottom electrode is between the substrate and the bottom piezoelectric transducer (‘Lead zirconate titanate (PZT) layer 6 is next formed on the platinum electrode 5 in the thickness of 0.5 micron (micrometer) by the sputtering method, as shown in FIG. 2.’); forming a middle electrode on the bottom piezoelectric transducer such that the bottom piezoelectric transducer is between the bottom electrode and the middle electrode (‘Platinum electrode 7 is further formed on the PZT layer 6 by the photolithography technology.’); forming a top piezoelectric transducer on a middle electrode such that the middle electrodes are between the bottom piezoelectric transducer and the top piezoelectric transducer (‘Lead zirconate titanate (PZT) layer 10 is next formed on the platinum electrode 9 in the thickness of 0.5 micron (micrometer) by the sputtering method, as shown in FIG. 4.’); and forming a top electrode on the top piezoelectric transducer such that the top piezoelectric transducer is between the middle electrode and the top electrode (‘Further, platinum electrode 11 is formed on the PZT layer 10 by the photolithography technology. The silicon nitride layer 1 shown in FIG. 3 is next removed by the reactive dry etching process.’).
The claimed invention differs from Fujiu et al. in using a single middle electrode, whereas Fujiu et al. disclose two middle electrodes separated by an insulator layer (layer 8).  The stated purpose of the insulator layer is electrical isolation of the two middle electrodes (‘The plate further comprises a first insulator layer disposed between the second electrode of the self vibrator and the third electrode of the self strain detector, in order to electrically separate the second electrode from the third electrode.’).  It is obvious to eliminate an element if it’s function is not desired (MPEP 2144.04) and electrical isolation is not necessary for applicant’s invention since both are connected to ground.
Regarding claim 14, Fujiu et al. the method of claim 9, further comprising: connecting the middle electrode to ground (‘Lead pin 109 and lead pin 107 are connected to the ground.’); providing an actuation signal to the top electrode to cause the cantilever to oscillate (‘The platinum electrode 9, PZT layer 10 and platinum electrode 11 function as an actuator for vibrating the cantilever.’); and detecting an electrical signal on the bottom electrode that is relative to a vibration amplitude of the cantilever while the actuation signal is provided to the top electrode and the cantilever is moved over a surface (‘The platinum electrode 5, PZT layer 6, and platinum electrode 7 function as a displacement sensor for detecting a displacement of the cantilever.’).
Fujiu et al. does not disclose grounding the substrate but it would have been obvious to a person having ordinary skill in the art at the time the application was filed to ground the substrate to prevent charge up.
Regarding claim 15, Fujiu et al. disclose a method of atomic force microscopy, the method comprising: providing an actuation signal to a top electrode to cause a cantilever to vibrate (‘The platinum electrode 9, PZT layer 10 and platinum electrode 11 function as an actuator for vibrating the cantilever.’), wherein the cantilever comprises: a substrate, a bottom electrode on the substrate, a bottom piezoelectric transducer on the bottom electrode such that the bottom electrode is between the substrate and the bottom piezoelectric transducer, a middle electrode on the bottom piezoelectric transducer such that the bottom piezoelectric transducer is between the bottom electrode and the middle electrode, a top piezoelectric transducer on a middle electrode such that the middle electrode is between the bottom piezoelectric transducer and the top piezoelectric transducer, and the top electrode on the top piezoelectric transducer such that the top piezoelectric transducer is between the middle electrode and the top electrode (fig. 4-7), wherein the middle electrodes are connected to ground (‘Lead pin 109 and lead pin 107 are connected to the ground.’); and detecting an electrical signal on the bottom electrode that is relative to a vibration amplitude of the cantilever while the actuation signal is provided to the top electrode and the cantilever is moved over a surface (‘The platinum electrode 5, PZT layer 6, and platinum electrode 7 function as a displacement sensor for detecting a displacement of the cantilever.’).
The claimed invention differs from Fujiu et al. in using a single middle electrode, whereas Fujiu et al. disclose two middle electrodes separated by an insulator layer (layer 8).  The stated purpose of the insulator layer is electrical isolation of the two middle electrodes (‘The plate further comprises a first insulator layer disposed between the second electrode of the self vibrator and the third electrode of the self strain detector, in order to electrically separate the second electrode from the third electrode.’).  It is obvious to eliminate an element if it’s function is not desired (MPEP 2144.04) and electrical isolation is not necessary for applicant’s invention since both are connected to ground.
Fujiu et al. also does not disclose grounding the substrate but it would have been obvious to a person having ordinary skill in the art at the time the application was filed to ground the substrate to prevent charge up.
Regarding claims 3, 11, and 17, Fujui et al. disclose the claimed invention except for the specified thicknesses.  However, Fujui does disclose that 200nm of platinum is sufficient to prevent stress from effecting neighboring areas (‘The thickness of the platinum layer is preferably not less than 200 nanometers for stress relaxation between the first layer and the silicon substrate’).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Fujui et al. to make the bottom and middle electrodes approximately 200 nm thick.  Regarding the other thicknesses, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to choose these thicknesses if they were optimal for the desired application, as applicant has not disclosed that these values are critical, and it does not appear that these values solve any particular problem.
Regarding claims 4, 12, and 18, Fujui et al. disclose the claimed invention wherein: the bottom electrode comprises platinum (‘The first electrode is disposed between the substrate and the first layer, and the first electrode is made of a material containing platinum.’).  Fujui et al. does not disclose the middle electrode comprising molybdenum or the top electrode comprising aluminum. However, those materials are commonly used for electrodes in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use those specific materials if they were optimal for the desired application, as applicant has not disclosed that this particular combination of electrode materials solves any particular problem.
Claim(s) 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quate or Fujui et al. as applied to claims 1, 9, and 15 above, and further in view of ‘Properties of aluminum nitride thin films for piezoelectric transducers and microwave filter applications’ (Dubois et al.).
Regarding claims 5, 13, and 19, Quate or Fujui et al. disclose the claimed invention except for the piezoelectric material being aluminum nitride.  However, the use of aluminum nitride for forming thin film piezoelectric transducers is known from Dubois (‘Aluminum nitride thin ﬁlms have been grown by reactive magnetron sputter technique using a pulsed power supply. The highly (002)-textured columnar ﬁlms deposited on platinized silicon substrates exhibited quasi-single-crystal piezoelectric properties.’ abstract).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the aluminum nitride of Dubois for the zinc oxide of Quate or the lead zirconate titanate of Fujui et al. because of the low dielectric loss, as discussed in Dubois et al. (‘However, being a semiconductor, ZnO has some drawbacks. High electrical resistance, high breakdown voltages, and low dielectric losses are difﬁcult to achieve. Aluminum nitride would be a good alternative. With an achievable coupling constant of 0.25, ﬁlters with a sufﬁciently large bandwidth could be produced. As a wide-band-gap material (Eg56.2eV), a high electrical resistance, a high breakdown voltage, and low dielectric loss can be expected. Low thermal expansion coefﬁcients may allow to achieve small thermal drifts. A dielectric constant that is 100times smaller than the one of Pb(Zr,Ti)O3thin ﬁlms makes AlN also a competitive material for microelectromechanical systems, in spite of a nine times smaller effective e31 piezo-electric coefﬁcient. AlN thin ﬁlms can be expected to be competitive in sensor, actuator, and ultrasound applications where low loss, low thermal drift, and high signal-to-noise ratios are demanded’ p. 3032).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881